Citation Nr: 1141322	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-09 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim was remanded by the Board in November 2009.  At that time the Board explained that the Veteran's claim would be considered a new claim without regard to the finality of a prior decision which denied service connection for back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative asserted on an October 2010 informal hearing presentation that there are relevant records at the VA Medical Center (VAMC) in West Palm Beach that have not been obtained.  The Veteran's claim must be remanded so that such records may be obtained and reviewed.  38 C.F.R. § 3.159(c)(2).

The service treatment records show that in February 1978 the Veteran reported recurrent back pain and that the Veteran reported that he had slipped on ice hurting his back.  Post service records include January 1995 and October 2003 x-ray reports that indicate degenerative changes of the lumbar spine.  Additionally the Veteran testified in August 2009 that he has had back problems ever since service.  The record shows that in March 1978 and in March 1995 the Veteran asserted that he had back problems due to a fall in service.  Because the Veteran has a current lumbar spine disability, because there is some indication in the service treatment records that the Veteran injured his back during service, and because the Veteran has reported that he has had continued back symptoms ever since service, the Board finds that the Veteran should be afforded a VA medical examination, including nexus opinion, to determine whether the Veteran has current low back disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to requesting a VA medical opinion below, the Board notes that the Veteran reported on his Report of Medical History for discharge from service that he had hurt his back prior to service in a car injury.  The Board further notes that no back disability was noted on examination for entry into service and there is no other medical evidence of record to indicate that the Veteran had a back disability upon entry to service.  Consequently when formulating any opinions the VA medical examiner should assume that the Veteran had no preexisting back disability upon entry to service.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's VA treatment records from the VAMC West Palm Beach, dated from February 1978 to present.

2.  When the above action has been accomplished afford the Veteran a VA medical examination to determine the nature and etiology of all low back disability present.  With regard to the Veteran's February 1978 in-service statement that he had a back injury prior to service, the examiner is asked to assume that any such injury did not result in any chronic back disability and that the Veteran entered service without any low back disability present.   With respect to any low back disability currently found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that any current low back disability is medically related to the Veteran's active military service, including the Veteran's in-service statement, in February 1978, that he fell on ice and hurt his back.  The claims file must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history.  A rationale for all opinions should be provided.  

3.  Once the above actions have been completed, readjudicate the claim and issue a supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


